Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 08/26/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-8 & 10-13 are currently pending. 

Response to Arguments
With regard to the claim objection:
Applicant has chosen to maintain the annotations for each of the claimed signal elements.  The claim objection is withdrawn.

With regard to the 112(b) rejection.
Applicant has amended Claims 1 & 8 to resolve the clarity of the compared signals to determine a thickness of the furnace wall.  The 112(b) rejection is withdrawn. 

Applicant persuasively argues the description on the range of angles is a broad but distinct.  The 112(b) rejection of Claim 4 is withdrawn.

With regard to the 101 rejection:
Applicant has amended Claims 1 & 8 to add generic structure  of the detection unit comprising a signal generating unit, at least one sensor unit, a processor, a memory, and an I/O interface) and a step of an alert for  indicating the crack propagation in the wall. Regarding the 101 rejection pertaining to the abstract judicial exception, the addition on generic sensors and processors performing their generic roles of data gathering and mathematical analysis to perform a monitoring role of a system or structure does not stand alone as an improvement in the art. The fact pattern of this application and claimed invention is similar to the claims at issue in the case Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016) in which the relevant finding was that the “the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.”  For instance, in EPG, the court held:
This case involves the eligibility for patenting, under 35 U.S.C. § 101, of certain claims of three of Electric Power Group, LLC's patents, U.S. Patent Nos. 7,233,843; 8,060,259; and 8,401,710. Those patents describe and claim systems and methods for performing real-time performance monitoring of an electric power grid by collecting data from multiple data sources, analyzing the data, and displaying the results. See '710 patent, col. 1, lines 27-30; id., col. 2, lines 43-49. Electric Power Group sued Alstom S.A., Alstom Grid, Inc., Psymetrix Limited, and Alstom Limited (collectively, Alstom) in the Central District of California, alleging infringement of various claims of the three patents. The district court granted Alstom summary judgment that the subject matter of Electric Power Group's asserted patent claims fails the tests for patent eligibility under governing precedent.

We affirm. Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.


Therefore, the improvement to the art argument is not persuasive and the 101 Rejection is maintained. 
The CAFC has been progressively reinforcing that the claim must include detail beyond just a stated result in order to be patent eligible. 

Examiner’s note: A useful process that stands over the monitoring of a signal to determine a structural state by applying a useful combination of steps for a plurality of layers where the single return signal is analyzed by modulating the signal with individual reference signals based on the reference frequency relevant to the thickness parameter:

the processor of the detection unit is configured to modulate the reflected stress signal with the reference signal selected for each of a plurality of layers, and wherein a thickness value based on the reference frequency relevant to the thickness parameter, corresponds to thickness of each of a plurality of layers.  


With regard to 103 rejection:
Applicant has amended the claims to add additional structural detail of the detection unit and setting an alert from the determination of an indication the crack propagation in the wall.
Further, Applicant argues in their response (08/26/2022) the references do not teach individually the limitation of "one or more dominant frequency parameters (f) ", "dominant phase (0d)" and "the frequency relevant to thickness parameter (f)" [Page 19 second para].   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The reference of Laurie provides the teaching of a thickness parameter (ft) [0080] from the one or more dominant frequency parameters (fp of each received signal) for the corresponding location on the wall (Fig. 3: furnace wall 31).  Applicant further argues features that are not claimed in that Claims 1 & 8 do not claim a “ the thickness value (t) corresponds to thickness of each of a plurality of layers”.  The plurality of layers is claimed Claim 2 and Claim 13.  Applicant on Page 16 additionally cites “features each layer of the different layers and anomalies present in the wall of the metallurgical furnace. In particular, amended claim 1 claims about systematically determining frequency relevant to a thickness parameter, which is in turn determined by analyzing "a phase from each of the one or more dominant frequency parameters".  Applicant argues  features of layers that are not cited in Claims 1 & 8.  Applicant’s arguments are not persuasive and the 103 rejection of the claims is maintained.  Examiner agrees if full analysis of the plurality of layers over a single layer were claimed with something similar to the following it would overcome the references:
the processor of the detection unit is configured to modulate the reflected stress signal with the reference signal selected for each of a plurality of layers, and wherein a thickness value based on the reference frequency relevant to the thickness parameter, corresponds to thickness of each of a plurality of layers.  

Applicant’s arguments and amendments with regard to Claims 1-8 & 10-13 have been considered in light of the previous references.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites the limitation ”by incrementing each of one or more predefined phase values (0) in the reference signal, wherein the one or more 15predefined phase values (0) ranges from about 0 degrees to about 360 degrees” which is unclear as to whether the predefined values is any single value between  about 0 degrees to about 360 degrees or whether a circular sweep is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 & 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself. These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, the Claims belong to the statutory class of a process (method of Claims 1-7) and a machine (apparatus of Claims 8-10).

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04).
Step 2a is two prong analysis:
(1) Prong One Asks:  Does the claim recite an abstract idea?
Claims 1-10 recite an abstract idea that is subject to a judicial exception.  Claims 1-10 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2) Concepts The Courts Have Identified As Abstract Ideas.  In Applicant’s case the following judicial exception is applied.
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'" This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d (BNA) 1739 (Fed. Cir. 2016), the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.

Independent Claims 1 & 8 recite the apparatus & process for calculating and determining steps the crack propagation in the wall of the metallurgical furnace based on the frequency relevant to the thickness parameter at each of the one or more locations.  The claims recite concrete elements of a signal generation unit and a detection unit with a sensor, a processor, an I/O interface and memory, which are each established elements performing their generic function.  The additional elements cited of a metallurgical furnace is an intended use element as an object for structural monitoring.

Independent Claims
Claim 1 is a process claim.
analyzing, by the detection unit, a phase from each of the one or more dominant frequency parameters for a corresponding location of the one or more locations, wherein analyzing of the phase comprises: (collecting and organizing data using comparison and mathematical correlation and computation).
determining, by the detection unit, one or more coefficients for each of the one or more dominant frequency parameters based on the reflected stress signal and a reference signal; (mathematical correlation and computation).
Identifying [determining] a dominant phase for each of the one or more dominant frequency parameters based on the 20corresponding one or more coefficients, selecting, by the detection unit, a frequency relevant to a thickness parameter from the one or more dominant frequency parameters for the corresponding location on the wall, based on the dominant phase (collecting and organizing data using comparison and mathematical correlation and computation).
[determining] detecting, by the detection unit, the crack propagation in the wall of the metallurgical furnace based on the frequency relevant to the thickness parameter at each of the one or more locations. (collecting and organizing data using comparison and mathematical correlation and computation)


Claim 8 is an apparatus claim reciting the abstract steps of:
analyzing a phase, of each of the one or more dominant frequency parameters (fa) for a corresponding location from the one or more locations (collecting and organizing data using comparison and mathematical correlation and computation). 
determining, one or more coefficients for each of the one or more dominant frequency parameters based on the reflected stress signal and a reference signal (mathematical correlation and computation).
Identifying [determining] a dominant phase for each of the one or more dominant frequency parameters based on the 20corresponding one or more coefficients, selecting, by the detection unit, a frequency relevant to a thickness parameter from the one or more dominant frequency parameters for the corresponding location on the wall, based on the dominant phase (collecting and organizing data using comparison and mathematical correlation and computation).
[determining] detecting, by the detection unit, the crack propagation in the wall of the metallurgical furnace based on the frequency relevant to the thickness parameter at each of the one or more locations. (collecting and organizing data using comparison and mathematical correlation and computation).


Dependent Claims

Claim 2 

determine a thickness value based on the frequency relevant to the thickness parameter, wherein the thickness value 23WO 2019/186256PCT/IB2018/057241corresponds to thickness of each of a plurality of layers in the wall at the one or more locations. (mathematical correlation and computation) 
comparing, by the detection unit the thickness value of one location of the one or more locations with the corresponding thickness value at other 5location of the one or more locations. (collecting and organizing data using comparison and mathematical correlation and computation) 
determining the crack in the wall. (collecting and organizing data)

Dependent Claims 3-7 & 10-13:

determining the one or more coefficients for each of the one or more dominant frequency parameters 10 (mathematical correlation and computation) 

[Determining] identifying the dominant phase for each of the 20one or more dominant frequency parameters (fa), wherein one or more peak values of the coefficient plot is detected for identifying the dominant phase (mathematical correlation and computation) 

determining one or more dominant frequency parameters in the reflected stress signal (mathematical correlation and computation) 

With regard to the instant case the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016).


(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Independent Claims 1 & 8 do not recite additional elements that integrate the judicial exception into practical application.  The processors and memory are cited at their highest level of established tools to perform their generic functions in support of the abstract concepts of data collection and mathematical correlation. The intended use of the object to be monitored (observed) of a metallurgical furnace is not significant nor is the cited generic signal generating unit and generic detection unit.  
 
Claims 2-7 & 10-13 cite elements that are not substantial beyond the intended use of the device and process with no improvement to their generic use. There is no improvement to the functioning of a computer or its components or to another technology without reference to what is well-understood, routine, conventional activity. There is no special arrangement or particular usefulness of the signal generation unit.  The concrete steps of transmitting, modulating, shifting  and receiving signals are established functions of signal transmitters and detectors for collecting data for use in the abstract concept.  

Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
The Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:

For Applicant’s invention, the recitation of the elements: 
Claims 1, 8 & 15 do not represent significantly more than the abstract idea itself under reasoning comparable to that done in the case law cited above, in other precedential cases or under the guidance of MPEP 2106.05.  With regard to the independent claims reciting a  metallurgical furnace, a detection unit, de, the prior art  of Sari  (US 20080092658) establishes discloses a method of detecting crack propagation in a wall (Fig. 3: furnace wall 31) [0038: The reflections of the stress wave are evaluated to identify the presence and position of defects such as, for example, cracks] of a metallurgical furnace (Fig. 3: furnace 30) by a detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064], comprising: transmitting [0068:The impactor 70 is used to generate a P-wave that is transmitted into the wall of the metallurgical furnace 30], by a signal generating unit (Fig. 3:  impactor 70 with processor to generate P wave)[0067] of the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064] on a circuit board having a suitable processor in a separate module 980 (FIG. 12A].

Dependent Claims 2-7, 9 & 10 when analyzed together with their base claims are held to be patent ineligible under 35 U.S.C. 101, because the additional recited limitations fails to establish the claims are not directed to an abstract idea without significantly more than the abstract idea itself].

Claims 2-7 & 10-13 simply expands the abstract idea of respective Claims 1 & 8 and does not add significantly more as it cites relative orientations used in the calculation of the abstract determination without added improvement or function: 
 
 Claims 1-8 & 10-13 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadri (US 20080092658; “Sadri”) in view of Lawrie (US 4702112: “Lawrie”).
 
Claim 1.  Sadri discloses a method of detecting crack propagation in a wall (Fig. 3: furnace wall 31) [0038: The reflections of the stress wave are evaluated to identify the presence and position of defects such as, for example, cracks] of a metallurgical furnace (Fig. 3: furnace 30) by a detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064] the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76) comprising a signal generating unit (impactor 70), at least one sensor unit (sensor 72), a processor (processor 76), a memory [0067: discusses program requiring memory the processor 76 includes a computer readable program code], and an I/O interface [0087] (pre-amp 74, I/0 61 & 63), the method (Fig. 5), comprising: transmitting [0068:The impactor 70 is used to generate a P-wave that is transmitted into the wall of the metallurgical furnace 30], by the signal generating unit (Fig. 3:  impactor 70 with processor to generate P wave)[0067] of the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064], a 5stress signal [0068: the impactor 70 is a device suitable to operate as a stress wave generator. In some embodiments, the impactor 70 is a spherical impactor. Spherical impactors generate simple, easy to analyze spherical P-waves in a broad range of frequencies] into the wall (Fig. 3: furnace wall 31)[0068], at one or more locations on the wall (Fig. 3: furnace wall 31) of the metallurgical furnace (Fig. 3: furnace 30) [0013]; receiving [0074:  The sensor 72 is arranged to sense reflections, indicated for example by a single semi-spherical P-wave reflection 83 in Fig. 4], by the processor (processor 76), through the at least one sensor unit (sensor 72), of the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064], a reflected stress signal [0074] from each of the one or more locations [0013] based on the corresponding stress signal [0074] transmitted at each of the one or more locations [0066],; extracting [0074], by the processor (processor 76) the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064], one or more dominant frequency 10parameter (fa) [0074 equation 6] from the corresponding reflected stress signal [0074: Given that the reciprocal of a period is a corresponding frequency, equation (9) can be written in terms of frequency of reflections as shown in equation 6] from each of the one or more locations [0013]; analyzing, by the processor (processor 76) of  detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064], selecting by the processor of a frequency relevant to a thickness parameter (ft) [0080] from the one or more dominant frequency parameters (fp of each received signal) for the corresponding location on the wall (Fig. 3: furnace wall 31), the crack propagation in the wall (Fig. 3: furnace wall 31) of the metallurgical furnace (Fig. 3: furnace 30) based on the frequency (fp) relevant to the thickness parameter [0081: Alternatively, if the refractory lining includes multiple layers of different refractory materials (as shown in FIG. 4), the thickness equation becomes more complex and is easier to solve in the frequency domain. Since each refractory layer contains bricks of different composition and thickness, the P-wave velocity through each layer can now be taken into consideration in the overall assessment of the furnace wall] at each of the one or more locations [0013] and responsive to detecting the crack propagation in the wall of the metallurgical furnace  [0066-0067] (Fig. 3: furnace wall 31) [0038: The reflections of the stress wave are evaluated to identify the presence and position of defects such as, for example, cracks], providing, by the processor (processor 76),  of the detection unit via the I/O interface [0087] (pre-amp 74, I/0 61 & 63), an alert [0066-0067] indicating the crack propagation in the wall .  Sadri does not explicitly disclose:
analyzing, by the processor of the detection unit, a phase from each of the one or more dominant frequency parameters for a corresponding location of the one or more locations analyzing of the phase comprises: 15determining, by the processor of detection unit  one or more coefficients for each of the one or more dominant frequency parameters based on the reflected stress signal and a reference signal; identifying, by the processor of the detection unit, a dominant phase for each of the one or more dominant frequency parameters based on the 20corresponding one or more coefficients.

Lawrie teaches non-destructive ultrasonic testing, and in particular to a novel and effective instrument and method for detecting the size, depth, orientation and location of cracks in materials by sensing the phase changes of ultrasonic pulse echoes [0001]. Lawrie further teaches analyzing, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28), a phase from each of the one or more dominant frequency parameters [0035:  The echo from the internal reflection source of the test material is detected by the sensor 1, and sent to the receiving amplifier 4 through the TR switch 3, and then the amplified echo signal is sent to the two phase detectors 5 and 6. 228 The in-phase reference signal and the quadrature reference signal with frequency f are generated by the phase resolver 7 and sent to the two phase detectors 5 and 6 respectively] for a corresponding location of the one or more locations analyzing of the phase comprises: 15determining, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28) one or more coefficients [0036:  The rotation around the center of the display represents the phase change, while the distance of the spiral from the center of the screen represents the echo amplitude] for each of the one or more dominant frequency parameters [0036: amplitude] based on the reflected stress signal and a reference signal [0037:  An ultrasonic pulse is sent into the test material, and echoes from the material return to the sensor. 249 These echo signals are sent to the mixer 24 which also receives the reference signal from the oscillator 10, and also to the multi-channel display 22. 251 The output of the mixer depends on the relative phase of the echo signal compared to the oscillating signal. 252 This phase-dependent signal is displayed on the multi-channel display 22 as a function of the ramp voltage. 253 The output of the mixer is also supplied to a digitally controlled gate 26 controlled by the repetition rate controller 14, and the output signal of the gate is supplied to a phase rate determination circuit 28]; identifying, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28), a dominant phase [0037: a phase rate determination circuit 28] for each of the one or more dominant frequency parameters based on the 20corresponding one or more coefficients [0004:  The phase and amplitude of the detected ultrasonic waves are compared with the corresponding values of ultrasonic waves propagating in places without sudden changes, and the depth of sudden changes is determined by the amount of change].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lawrie’s reference signal, amplitude coefficients and signal phase analysis with Sadri’s amplitude and velocity analysis to determine a crack in a monitored object because adding the phase analysis to the amplitude data improves the quality of detecting the size, depth, orientation and location of cracks in materials over simple amplitude analysis [Lawrie 0001].
  
Claims 3 & 4. Dependent on the method as claimed in claim 1. Sadri does not explicitly disclose:

modulating, by the detection unit, the reflected stress signal with the reference signal for determining the one or more coefficients for each of the one or more dominant frequency parameters10  a a and computing, by the detection unit, each of the one or more coefficients, by incrementing each of one or more predefined phase values in the reference signal, wherein the one or more 15predefined phase values ranges from about 0 degrees to about 360 degrees.


Lawrie teaches non-destructive ultrasonic testing, and in particular to a novel and effective instrument and method for detecting the size, depth, orientation and location of cracks in materials by sensing the phase changes of ultrasonic pulse echoes [0001]. Lawrie further teaches modulating, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28), the reflected stress signal with the reference signal for determining the one or more coefficients [0036:  The rotation around the center of the display represents the phase change, while the distance of the spiral from the center of the screen represents the echo amplitude] for each of the one or more dominant frequency parameters10  a a [0029:  The sensor position at which the phase rate of change is zero is the closest point. 182 The closest point of the sensor to the defect may not be the point where the maximum amplitude is obtained. 183 The difference between the position where the phase change rate is zero and the position of the maximum amplitude depends on the direction of the ultrasonic beam axis and the orientation of the reflecting surface] and computing, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28), each of the one or more coefficients, by incrementing each of one or more predefined phase values in the reference signal [0036: When the sensor passes over a reflective source, it displays a spiral pattern. 238 The rotation around the center of the display represents the phase change, while the distance of the spiral from the center of the screen represents the echo amplitude], wherein the one or more 15predefined phase values ranges from about 0 degrees to about 360 degrees [0036].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lawrie’s reference signal, amplitude coefficients and signal phase incrementing and analysis with Sadri’s amplitude and velocity analysis to determine a crack in a monitored object because adding the phase analysis to the amplitude data improves the quality of detecting the size, depth, orientation and location of cracks in materials [Lawrie 0001].

Claim 5. Dependent on the method as claimed in claim 1. Sadri does not explicitly disclose:

generating, by the detection unit, a coefficient plot based on the one or more coefficients and the one or more predefined phase values for identifying the dominant phase for each of the 20one or more dominant frequency parameters, wherein one or more peak values of the coefficient plot is detected for identifying the dominant phase.

Lawrie teaches non-destructive ultrasonic testing, and in particular to a novel and effective instrument and method for detecting the size, depth, orientation and location of cracks in materials by sensing the phase changes of ultrasonic pulse echoes [0001].  Lawrie further teaches generating, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28), a coefficient plot [0030: A display device that produces a visual image representing the degree of phase shift between the ultrasonic signal applied to the material and the echo signal, and which can be used to determine the presence and depth of cracks or boundaries in the material]  based on the one or more coefficients and the one or more predefined phase values for identifying the dominant phase for each of the 20one or more dominant frequency parameters [0037:  51 The output of the mixer depends on the relative phase of the echo signal compared to the oscillating signal. 252 This phase-dependent signal is displayed on the multi-channel display 22 as a function of the ramp voltage], wherein one or more peak values of the coefficient plot is detected for identifying the dominant phase [0029:  The difference between the position where the phase change rate is zero and the position of the maximum amplitude depends on the direction of the ultrasonic beam axis and the orientation of the reflecting surface].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lawrie’s reference signal, amplitude coefficients and signal phase and analysis along with correlation plot  with Sadri’s amplitude and velocity analysis to determine a crack in a monitored object because adding the phase analysis and correlation plot to the amplitude data improves the quality of detecting the size, depth, orientation and location of cracks in materials over simple amplitude analysis [Lawrie 0001].

Claim 6. Dependent on the method as claimed in claim 1. Sadri further discloses the reflected stress signal is in a time- domain parameter [0075:  The reflections 83, taken collectively, form a time domain acousto-ultrasonic echo response of the furnace wall to the P-wave 81 generated by the impactor 70].  

Claim 7. Dependent on the method as claimed in claim 6. Sadri further discloses converting, by the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064], the reflected stress signal in the time domain parameter [0075:  The reflections 83, taken collectively, form a time domain acousto-ultrasonic echo response of the furnace wall to the P-wave 81 generated by the impactor 70] to a frequency domain parameter [0075:  The time domain acousto-ultrasonic echo response can be converted into corresponding a frequency domain acousto-ultrasonic echo response using a Fast Fourier Transform (FFT) method or another (and likely less efficient) digital signaling processing technique by the processor 76], for determining the one or more dominant frequency parameters (fp) in the reflected stress signal [0074: Given that the reciprocal of a period is a corresponding frequency, equation (9) can be written in terms of frequency of reflections as shown in equation 6].
  
Claim 8. Sadri discloses a detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064]  for detecting crack propagation in a wall (Fig. 3: furnace wall 31) of a metallurgical furnace (Fig. 3: furnace 30) [0010:  determination of the condition of the metallurgical furnace wall includes determining the presence or absence of defects including delaminations, accretions, cracks and bubbles], the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064] comprising: 24WO 2019/186256PCT/IB2018/057241a signal generating unit (Fig. 3:  impactor 70 with processor to generate P wave)[0067], for transmitting a stress signal [0068: the impactor 70 is a device suitable to operate as a stress wave generator. In some embodiments, the impactor 70 is a spherical impactor. Spherical impactors generate simple, easy to analyze spherical P-waves in a broad range of frequencies] to propagate in the wall (Fig. 3: furnace wall 31) at one or more locations [0013] on the wall (Fig. 3: furnace wall 31) of the metallurgical furnace (Fig. 3: furnace 30) [0013:  metallurgical furnace wall having: a plurality of stress wave generator-sensor pairs, each pair for generating a stress wave and sensing reflections of the stress wave at point on a metallurgical furnace; and a processor having computer readable program code means embodied thereon for producing a determination of the condition of the metallurgical furnace wall from a combination of time domain data collected by at least one sensor]; a processor (74); and 5a memory [0019: wherein the processor further includes computer readable program code means embodied thereon for producing a determination of the condition of the metallurgical furnace wall using a plurality of temperature-dependent scaling factors], communicatively coupled to the processor (74),wherein the memory stores processor-executable instructions [0019] and an I/O interface [0087](pre-amp 74, I/0 61 & 63), communicatively coupled to the processor (processor 76), wherein the processor (74) is configured to: receive [0074:  The sensor 72 is arranged to sense reflections, indicated for example by a single semi-spherical P-wave reflection 83 in Fig. 4] through at least one sensor unit (sensor 72), a reflected stress signal [0068] transmitted at each of the one or more locations [0066]; for each of the one or more locations [0013] based on the corresponding stress signal [0068]; 10extract, one or more dominant frequency parameters (fp)[0074] from the corresponding reflected stress signal [0074], for each of the one or more locations [0013]; selecting, by the processor of the processor of the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064] , a frequency relevant to a thickness parameter (ft) [0080-0081] from the one or more dominant frequency 25parameters (fp) [0074] for the corresponding location of the one or more locations [0013] on the wall (Fig. 3: furnace wall 31), the crack propagation [0081: Alternatively, if the refractory lining includes multiple layers of different refractory materials (as shown in FIG. 4), the thickness equation becomes more complex and is easier to solve in the frequency domain. Since each refractory layer contains bricks of different composition and thickness, the P-wave velocity through each layer can now be taken into consideration in the overall assessment of the furnace wall] in the wall (Fig. 3: furnace wall 31) of the metallurgical furnace (Fig. 3: furnace 30) based on the frequency relevant to the thickness parameter (ft)[0080] at each of the one or more 30locations [0013]  and responsive to detecting the crack propagation in the wall of the metallurgical furnace  (Fig. 3: furnace wall 31) [0038: The reflections of the stress wave are evaluated to identify the presence and position of defects such as, for example, cracks], provide, via the I/O interface (pre-amp 74, I/0 61 & 63)[0087] an alert  [0066-0067] indicating the crack propagation in the wall [0066-0067].  
Sadri does not explicitly disclose:
analyzing, by the processor of the detection unit, a phase from each of the one or more dominant frequency parameters for a corresponding location of the one or more locations analyzing of the phase comprises: 15determining, by the processor of the detection unit  one or more coefficients for each of the one or more dominant frequency parameters based on the reflected stress signal and a reference signal; identifying, by the processor of the detection unit, a dominant phase for each of the one or more dominant frequency parameters based on the 20corresponding one or more coefficients.

Lawrie teaches non-destructive ultrasonic testing, and in particular to a novel and effective instrument and method for detecting the size, depth, orientation and location of cracks in materials by sensing the phase changes of ultrasonic pulse echoes [0001]. Lawrie further teaches analyzing, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28), a phase from each of the one or more dominant frequency parameters [0035:  The echo from the internal reflection source of the test material is detected by the sensor 1, and sent to the receiving amplifier 4 through the TR switch 3, and then the amplified echo signal is sent to the two phase detectors 5 and 6. 228 The in-phase reference signal and the quadrature reference signal with frequency f are generated by the phase resolver 7 and sent to the two phase detectors 5 and 6 respectively] for a corresponding location of the one or more locations analyzing of the phase comprises: 15determining, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28) one or more coefficients [0036:  The rotation around the center of the display represents the phase change, while the distance of the spiral from the center of the screen represents the echo amplitude] for each of the one or more dominant frequency parameters [0036: amplitude] based on the reflected stress signal and a reference signal [0037:  An ultrasonic pulse is sent into the test material, and echoes from the material return to the sensor. 249 These echo signals are sent to the mixer 24 which also receives the reference signal from the oscillator 10, and also to the multi-channel display 22. 251 The output of the mixer depends on the relative phase of the echo signal compared to the oscillating signal. 252 This phase-dependent signal is displayed on the multi-channel display 22 as a function of the ramp voltage. 253 The output of the mixer is also supplied to a digitally controlled gate 26 controlled by the repetition rate controller 14, and the output signal of the gate is supplied to a phase rate determination circuit 28]; identifying, by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28), a dominant phase [0037: a phase rate determination circuit 28] for each of the one or more dominant frequency parameters based on the 20corresponding one or more coefficients [0004:  The phase and amplitude of the detected ultrasonic waves are compared with the corresponding values of ultrasonic waves propagating in places without sudden changes, and the depth of sudden changes is determined by the amount of change].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lawrie’s reference signal, amplitude coefficients and signal phase analysis with Sadri’s amplitude and velocity analysis to determine a crack in a monitored object because adding the phase analysis to the amplitude data improves the quality of detecting the size, depth, orientation and location of cracks in materials [Lawrie 0001].


Claim 10. Dependent on the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064] as claimed in claim 8. Sadri further discloses  wherein the processor (processor 76)  of the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76) is configured to determine  the crack propagation in 5the wall (Fig. 3: furnace wall 31), by: computing, a thickness value (Fig. 3: thickness Tt)[0066] based on the frequency relevant to the thickness parameter (fp) [0074], wherein the thickness value (Fig. 3: thickness Tt)[0066] corresponds to thickness of each of a plurality of layers (Fig. 3: outer steel shell 31, the first and second refractory brick layers 33 and 35, and the accretion 45)[0066] in the wall (Fig. 3: furnace wall 31) at the one or more locations [0013]; and 10comparing, the thickness value (Fig. 3: thickness Tt)[0066] of one location of the one or more locations [0013] with the corresponding thickness value (Fig. 3: thickness Tt)[0066] at other location of the one or more locations [0013], to determine crack propagation in the wall (Fig. 3: furnace wall 31).

Claim 11. Dependent on the method as claimed in claim 3. Sadri does not explicitly disclose:

the reference signal is selected such that a frequency of the reference signal matches with each of the one dominant frequency parameters (fd).  


Lawrie teaches non-destructive ultrasonic testing, and in particular to a novel and effective instrument and method for detecting the size, depth, orientation and location of cracks in materials by sensing the phase changes of ultrasonic pulse echoes [0001]. Lawrie further teaches the reference signal is selected such that a frequency of the reference signal [0036:  The rotation around the center of the display represents the phase change, while the distance of the spiral from the center of the screen represents the echo amplitude] matches with each of the one dominant frequency parameters (fd) 10  a a [0029:  The sensor position at which the phase rate of change is zero is the closest point. 182 The closest point of the sensor to the defect may not be the point where the maximum amplitude is obtained. 183 The difference between the position where the phase change rate is zero and the position of the maximum amplitude depends on the direction of the ultrasonic beam axis and the orientation of the reflecting surface].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lawrie’s reference signal and signal phase incrementing and analysis with Sadri’s amplitude and velocity analysis to determine a crack in a monitored object because adding the phase analysis to the amplitude data improves the quality of detecting the size, depth, orientation and location of cracks in materials [Lawrie 0001].

Claim 12. Dependent on the detection unit as claimed in claim 8.  Sadri further discloses the processor (76) of the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064] is configured to convert the reflected stress signal in a time-domain parameter to a frequency domain parameter, for determining the one or more dominant frequency parameters (fa) (fp) [0074 equation 6]  in the reflected stress signal.  Sadri further discloses converting, by the detection unit (Fig. 3: impactor 70, sensor 72, pre-amp 74 & processor 76)[0064], the reflected stress signal in the time domain parameter [0075:  The reflections 83, taken collectively, form a time domain acousto-ultrasonic echo response of the furnace wall to the P-wave 81 generated by the impactor 70] to a frequency domain parameter [0075:  The time domain acousto-ultrasonic echo response can be converted into corresponding a frequency domain acousto-ultrasonic echo response using a Fast Fourier Transform (FFT) method or another (and likely less efficient) digital signaling processing technique by the processor 76], for determining the one or more dominant frequency parameters (fp) in the reflected stress signal [0074: Given that the reciprocal of a period is a corresponding frequency, equation (9) can be written in terms of frequency of reflections as shown in equation 6].

Claim 13. Dependent on the detection unit as claimed in claim 8.  Sadri does not explicitly disclose:
modulate the reflected stress signal with the reference signal, and wherein the reference signal is selected such that a frequency of the reference signal matches with each of the one or more dominant frequency parameters (fa).

Lawrie teaches non-destructive ultrasonic testing, and in particular to a novel and effective instrument and method for detecting the size, depth, orientation and location of cracks in materials by sensing the phase changes of ultrasonic pulse echoes [0001]. Lawrie further teaches by the detection unit (Fig. 2: controller 14 and phase rate determination unit 28), modulate the reflected stress signal with the reference signal (Fig. 2: controller 14 and phase rate determination unit 28), and wherein the reference signal is selected such that a frequency of the reference signal matches with each of the one or more dominant frequency parameters (fa) for each of the one or more dominant frequency parameters10  a a [0029:  The sensor position at which the phase rate of change is zero is the closest point. 182 The closest point of the sensor to the defect may not be the point where the maximum amplitude is obtained. 183 The difference between the position where the phase change rate is zero and the position of the maximum amplitude depends on the direction of the ultrasonic beam axis and the orientation of the reflecting surface].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lawrie’s reference signal modulated  with a received signal with Sadri’s amplitude and velocity analysis to determine a crack in a monitored object because adding the phase analysis of the combined signals improves the accuracy of the measurement by providing a reference baseline signal for amplifying signals easing detection of  changes in signal indicating flaws in the furnace wall [Lawrie 0001].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sadri in view of Lawrie and in further view of Viren (US 20160061783; “Viren”).

Claim 2. Dependent on the method as claimed in claim 1.  Sadri further discloses determining, crack propagation in the wall (Fig. 3: furnace wall 31) by the processor of the detection unit, includes: computing, a thickness value (Fig. 3: thickness Tt)[0066] based on the frequency relevant to the thickness parameter (ft), wherein the thickness value (Fig. 3: thickness Tt)[0066] 23WO 2019/186256PCT/IB2018/057241 corresponds to thickness of each of a plurality of layers (Fig. 3: outer steel shell 31, the first and second refractory brick layers 33 and 35, and the accretion 45)[0066] in the wall (Fig. 3: furnace wall 31) at the one or more locations [0013].  
comparing, by the detection unit, the thickness value of one location of the one or more locations with the corresponding thickness value at other 5location of the one or more locations to determine the crack in the wall.  

Viren teaches an ultrasonic sensor system (Fig. 1 ultrasonic sensor system 100) that emits a discreet acoustic signal and detects its reflection in a tested structure (Fig. 1: object 50) [0002].  Viren further teaches comparing, the thickness value of one location of the one or more locations with the corresponding thickness value at other 5location of the one or more locations to determine the crack  propagation in the wall [0002:  By emitting and sensing ultrasonic pings with such a device in FIG. 1 at several different locations, a user or program can compare variations in wall thickness and detect potential abnormalities such as voids or cracks, as well as verify structure positioning and size, like a weld or wall position and depth]. 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Viren’s multiple location thickness measurement of a wall to determine the full extent of a crack with Sadri’s thickness and crack analysis and processing because the thickness measurement across a large area improves the quality of the crack and flaw analysis by determining the full extent of the damage in the wall [Viren 0004].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-27-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855